                Case 3:20-cv-05328-RAJ Document 13 Filed 07/14/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9   BRADLEY J SEHMEL,                                Civil No. 3:20-CV-05328-RAJ
10
              Plaintiff,
11
              vs.                                     ORDER
12
     COMMISSIONER OF SOCIAL
13   SECURITY,

14            Defendant.
15
              Based on Defendant’s Motion, it is hereby ORDERED that the Responsive Due
16   Date shall be amended as follows:
17            Defendant shall have up to and including August 12, 2020, to file an Answer to
     Plaintiff’s Complaint, including the certified administrative record. If the Commissioner
18
     is unable to file the certified administrative record on or before that date, Defendant shall
19
     file another motion for extension.
20            DATED this 14th day of July, 2020.
21

22
                                                       A
                                                       The Honorable Richard A. Jones
23                                                     United States District Judge

24

     Page 1         ORDER - [3:20-CV-05328-RAJ]
